Appellant complains in his motion because the court did not give in charge to the jury the law of circumstantial evidence. The evidence is short, and is epitomized in the original opinion herein. From such evidence we gather that the sale of this whisky was made by appellant operating through his agent, Shelby Walker. It will be noted that the State did not rely upon circumstantial evidence in order to establish its case, but instead had direct testimony that appellant directed his agent or employee, Shelby Walker, to make the sales to the State's witness. That these proven circumstances or transactions were relied upon to show the operation of an open saloon, does not, so we think, render the case one based upon circumstantial evidence. We see no error in failing to give such a charge.
The same point is herein raised in this motion relative to the sale of two drinks not constituting a violation of the law as *Page 65 
was raised in the Arthur Shelton case, our No. 20734, not yet reported, (Page 126 of this volume) and we refer to our holding therein in disposing of such contention.
The motion is overruled.